MEMORANDUM **
Francisco Quezada-Ramirez filed petitions for judicial review of three Board of Immigration Appeals (BIA) decisions. We deny Quezada-Ramirez’s petitions.
We deny Quezada-Ramirez’s petition for review of BIA’s dismissal of his appeal because he presented no arguments on the matter in his briefs to this court. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). In his second petition, Quezada-Ramirez challenges BIA’s denial of his motion to reopen. With certain exceptions not relevant here, a motion to reopen must be filed within 90 days of the final decision sought to be reopened. 8 C.F.R. § 1003.2(c)(2); 8 U.S.C. § 1229a(c)(7)(C)(i). Quezada-Ramirez filed his motion nearly five months after the deadline. BIA did not abuse its discretion in determining the expungement of Quezada-Ramirez’s conviction was not a truly exceptional circumstance warranting reopening. Finally, Quezada-Ramirez claims BIA erred in denying his motion to reconsider. Because Quezada-Ramirez failed to point to any “errors of law or fact” in BIA’s denial of his motion to reopen, BIA did not err in denying Quezada-Ramirez’s motion to reconsider. See 8 U.S.C. § 1229a(c)(6)(C).
DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.